     Case 2:19-cv-01024-RGK-KES Document 1 Filed 02/11/19 Page 1 of 5 Page ID #:1



1    Haik Beloryan, Esq., #265667
     Vahe Shakhgeldyan, Esq., #314643
2    BELORYAN & MANUKYAN LLP
     4730 Woodman Ave., St. 405
3    Sherman Oaks, CA 91423
     (818) 387-6428 (tel.)
4    (818) 387-6893 (fax)
     beloryanlaw@gmail.com
5    vahe.shakhgeldyan@bmsllp.com

6    Attorneys for Plaintiff:
     CLAUDIA HERRERA
7

8                         UNITED STATES DISTRICT COURT

9                       CENTRAL DISTRICT OF CALIFORNIA

10
     CLAUDIA HERRERA, an individual )           Case No.: 2:19-cv-1024
                                    )
11                                  )
                Plaintiff,          )           COMPLAINT FOR DAMAGES
         vs.                        )           BASED ON:
12                                  )
                                    )
13   UNITED STATES OF AMERICA; and ))            1. NEGLIGENCE/MOTOR VEHICLE
     DOES 1 to 50, Inclusive,       )
14                                  )
                                    )
                Defendants.         )
15                                  )
                                    )
                                    )
16                                  )
                                    )
                                    )
17                                  )
                                    )
                                    )
18                                  )
                                    )
19                                  )

20   ///

21   ///

22                              COMPLAINT FOR DAMAGES - 1

23
     Case 2:19-cv-01024-RGK-KES Document 1 Filed 02/11/19 Page 2 of 5 Page ID #:2



1                              JURISDICTION and VENUE

2    1.   This court has jurisdiction over the subject matter of this complaint under 28

3         U.S.C. § 1331 and § 1346(b).

4    2.   Plaintiff CLAUDIA HERRERA filed her claim with the United States Postal

5         Service for bodily injury she sustained in an auto accident caused by postal

6         worker Eric Yang. The subject auto accident occurred on June 27, 2017, at

7         about 1:30 p.m.

8    3.   On August 23, 2018, Plaintiff received acknowledgment from the United

9         States Postal Service that the claim involving the subject auto accident of June

10        27, 2017 has been denied. Plaintiff, having exhausted all available

11        administrative remedies, files this action in accordance with the applicable

12        Federal Tort Claims Act. 28 U.S.C. § 2675(a).

13   4.   The venue is properly within this district under 28 U.S.C. § 1402(b) as the act

14        that is the subject of this complaint occurred within the County of Los

15        Angeles, State of California, Central District of California.

16                                        PARTIES

17   5.   Plaintiff, CLAUDIA HERRERA, a natural person, is, and at all times herein

18        mentioned was, a resident of the State of California, County of Los Angeles.

19   6.   Eric Yang at all times relevant hereto was an employee of the United States

20        Postal Service, an agency of the UNITED STATES OF AMERICA, in the

21        State of California, County of Los Angeles, City of Los Angeles.

22                             COMPLAINT FOR DAMAGES - 2

23
     Case 2:19-cv-01024-RGK-KES Document 1 Filed 02/11/19 Page 3 of 5 Page ID #:3



1    7.   At all times relevant to this complaint, Eric Yang was acting within the course

2         and scope of his employment with the United States Postal Service. As such,

3         the defendant the UNITED STATES OF AMERICA is the appropriate

4         defendant under the Federal Tort Claims Act.

5                              FACTUAL ALLEGATIONS

6    8.   Plaintiff, CLAUDIA HERRERA (hereinafter referred to as “Plaintiff

7         HERRERA”), is a citizen of the United States of America.

8    9.   On June 27, 2017, at about 1:30 p.m., Plaintiff HERRERA was a front seated

9         passenger in a vehicle driven by Leslie Jimenez. At the previously mentioned

10        time and place, Eric Yang, while operating a United States Postal Services

11        vehicle, caused an auto accident with Ms. Jimenez’s vehicle.

12   10. Eric Yang acted in a negligent manner by operating Defendant’s postal

13        vehicle in a negligent manner, namely by making an unsafe and unindicated

14        U-turn, and collided with Ms. Jimenez’s vehicle.

15                             FIRST CAUSE OF ACTION

16                        NEGLIGENCE / MOTOR VEHICLE

17               Plaintiff against the UNITED STATES OF AMERICA

18               Federal Tort Claims Act – Negligence/Wrongful Death

19   11. Eric Yang owed a duty to Plaintiff HERRERA and as described above,

20        breached his duty to Plaintiff HERRERA and as such, was the direct and

21

22                            COMPLAINT FOR DAMAGES - 3

23
     Case 2:19-cv-01024-RGK-KES Document 1 Filed 02/11/19 Page 4 of 5 Page ID #:4



1        proximate cause and a substantial factor in bringing about Plaintiff

2        HERRERA’s damages as outlined below.

3    12. The actions of Eric Yang constitute a tort of negligence under the laws of the

4        State of California.

5    13. Under the Federal Tort Claims Act, defendant UNITED STATES OF

6        AMERICA is liable for the negligence of Eric Yang, who was an employee of

7        the United States Postal service on the subject date of loss of June 27, 2017.

8    14. As a direct and proximate result of Eric Yang’s negligence and the resulting

9        incident, Plaintiff HERRERA was rendered sick, sore, lame, hurt, and was

10       damaged. Plaintiff HERRERA suffered damages in an amount to be

11       determined at time of trial including, but not limited to, physical injuries to

12       her neck and back, and pain and suffering stemming from her physical and

13       emotional injuries sustained when the vehicle she was a passenger in, was

14       struck by the postal vehicle driven by postal worker Eric Yang. Plaintiff

15       HERRERA was taken to the emergency room several hours after the subject

16       accident for the injuries she suffered to her body, including her neck and her

17       back. Plaintiff HERRERA further suffered special damages in an amount of at

18       least $11,676.00 for the hospital visit and subsequent medical care she

19       received as a result of the negligence of the defendants.

20   15. As a further proximate result of the incident, Plaintiff HERRERA has been

21       and, in the future, will be required to obtain the services of physicians and to

22                              COMPLAINT FOR DAMAGES - 4

23
     Case 2:19-cv-01024-RGK-KES Document 1 Filed 02/11/19 Page 5 of 5 Page ID #:5



1          incur other medical expenses, including but not limited to, additional physical

2          therapy, neurological evaluations, and pain management administered

3          epidural injections to her lumbar and cervical spines in an amount of at least

4          $60,000.00.

5    16. Finally, Plaintiff HERRERA has suffered mentally, emotionally, and

6          physically as a result of Eric Yang’s negligence as described above all to her

7          general damages in an amount totaling $100,000.00.

8                                          PRAYER

9          WHEREFORE, Plaintiff respectfully requests for a judgment as follows:

10   1.    For special damages, inclusive of past and future medical expenses, in an

11         amount to be determined at time of trial but in no event less than $71,676.00;

12   2.    For general damages in an amount to be determined at time of trial but in no

13         event less than $100,000.00; and

14   3.    For such other and further relief as the court may deem just and appropriate.

15   ///
16   DATED: February 9, 2019                        BELORYAN & MANUKYAN LLP

17
                                                      /s/ Vahe Shakhgeldyan
18                                                  Signature
                                                    Haik Beloryan, Esq.
19                                                  Vahe Shakhgeldyan, Esq.
                                                    Attorneys of record for:
20                                                  Plaintiff CLAUDIA HERRERA

21

22                              COMPLAINT FOR DAMAGES - 5

23
